UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4129



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RENNIE OTIS PRICE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cr-00056-CCB-2)


Submitted:   July 25, 2007                 Decided:   August 2, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, THE LAW OFFICES OF GERALD C. RUTER, P.C., Towson,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Christopher J. Romano, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rennie Otis Price appeals from his 168-month sentence

imposed following our remand for resentencing in accordance with

United States v. Booker, 543 U.S. 220 (2005).        On appeal, he

contends that his sentence is unreasonable.       For the following

reasons, we affirm.

            At Price’s original sentence, which took place prior to

the decision in Booker, the district court announced two sentences.

The first sentence of 151 months was calculated under the mandatory

Guidelines scheme.    A second sentence, 120 months, which was the

statutory minimum, was announced in the event the Supreme Court

declared the sentencing guidelines unconstitutional.

            At re-sentencing, the district court, without objection,

adopted the original findings and calculations of the probation

officer, resulting in a Guidelines range of 151 to 188 months in

prison.     The Government argued for a variance sentence above the

Guidelines range, proffering new evidence that Price had convinced

another inmate (Jimmie Troutman) to commit perjury at Price’s

co-defendant’s (Dexter Tyson) trial in order to convict Tyson and

exculpate Price’s common law wife, another co-defendant (Sagrario

Estevez).

            The parties agreed that Troutman had written a letter in

which he stated that a “NY nigga” who had a “beef with his rap

buddy, which was his cousin” gave Troutman information in order to


                                - 2 -
fabricate trial testimony.       Specifically, Troutman stated that

“[t]he play was for me to get on there case, against the cousin,

and in return free the wife.”       While Troutman’s letter did not

directly refer to Price or Tyson, it is undisputed that Troutman

testified at Tyson’s trial, that Troutman and Price were housed

together in prison, that Price was from New York, that the charges

against Sagrario were dismissed, and that Price and Tyson were

cousins.

           Over Price’s objection, the district court found that

Troutman’s letter presented “overwhelming” evidence that Price had

suborned perjury and imposed a sentence of 168 months in prison.

The court noted that, were it not for the additional conduct of

suborning Troutman’s perjury, the court would have sentenced Price

to 120 months based on his relative lack of culpability, the lack

of violence, and the lack of any significant criminal record.

           Price’s   sentence,   which   was   within   the   correctly

calculated guideline range, is presumptively reasonable.           See

Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006). We review the sentence for “reasonableness”. See

United States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).

           Price alleges that his sentence was unreasonable for

several reasons.     First, he contends that there was insufficient

evidence for the court to find that Price suborned Troutman’s


                                 - 3 -
perjury.      However, since the finding did not support either the

Guideline calculation or a variance, Price’s sentence was not

enhanced based on the district court’s finding.               Thus, any error

was harmless.      In any event, we find that the district court’s

conclusion that Price convinced Troutman to perjure himself was not

clearly erroneous, given Troutman’s letter.

              Second, Price states that the district court improperly

attempted to impose a “reasonable” sentence.              Id. (holding that

reasonableness is the appellate standard of review, while the

district court must instead impose a sentence sufficient, but not

greater than necessary, to comply with the purposes of 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007)).               However, a review of the

sentencing     transcript    shows   that    the   district    court   properly

considered the Guidelines and the statutory factors in crafting the

sentence.      There is no indication in the record, aside from the

court’s isolated statement that the sentence was “reasonable,” to

support Price’s argument that the court applied the wrong standard.

              Finally, Price contends that the district court should

have started with a sentence of 120 months before considering the

new evidence of obstruction of justice.            This is the sentence that

the   court    stated   it   would   have    imposed   under    the    advisory

Guidelines scheme in the absence of the new evidence. However, the

reasonableness of such a downward variance, which is assumed by

Price, is not before us at this time.         Moreover, even assuming that


                                     - 4 -
a 120-month sentence would have been reasonable based on the facts

known at Price’s first sentencing, we would still be free to find

that Price’s 168-month sentence was reasonable, even in the absence

of the new evidence.         See United States v. Begay, 470 F.3d 964, 975

(10th Cir. 2006) (holding that “[i]n any given case there could be

a range of reasonable sentences that includes sentences both within

and   outside     the    Guideline   range”),      petition     for    cert.   filed

(May 22, 2007) (No. 06-11543).

            Thus, Price’s argument that his sentence was enhanced

based on the finding that he suborned perjury is not quite accurate

and, in any event, is not the focus of our review.                     Instead, we

presume    that    Price’s     Guideline    sentence      is   reasonable.      The

district court considered the § 3553 factors, including Price’s

background and his relative lack of culpability, as well as his

subsequent dealings with Troutman, and determined that a sentence

within the Guidelines was appropriate.                 Neither Price nor the

record suggest any information so compelling as to rebut the

presumption       that   a   sentence     within    the    properly     calculated

Guideline range is reasonable.

            Accordingly, we find that Price’s sentence, which was

well under the statutory maximum and in the middle of the properly

calculated Guideline range, was reasonable.                Thus, we affirm.      We

dispense    with     oral     argument,    because     the     facts    and    legal




                                        - 5 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 6 -